Citation Nr: 1422089	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-33 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure and service-connected type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and service-connected posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified, and cognitive disorder not otherwise specified.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, which was the temporary location of the VA RO in New Orleans, Louisiana in the aftermath of Hurricane Katrina.  

When this case was most recently before the Board in July 2013, it was remanded for further development.  It is now before the Board for further appellate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2013 decision, the Board remanded this case for further development, including obtaining treatment records and necessary opinions.

Specifically, the Board requested that the January 2013 VA examiner provide an addendum opinion as to whether the Veteran's peripheral neuropathy of the left lower extremity was aggravated by his diabetes mellitus.  The claims file was returned to the January 2013 examiner in January 2014, but the examiner did not provide an opinion regarding whether the Veteran's neuropathy was aggravated by his service-connected diabetes mellitus.  Instead, she opined that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by the claimed in-service injury, event or illness and provided the same rationale that she provided in the January 2013 examination report which discussed causation.  For this reason, the Board finds that another opinion should be obtained.

Also, the Board requested an opinion as to whether the Veteran's hypertension was aggravated by the Veteran's psychiatric disabilities.  The claims file was returned to the examiner who conducted the January 2013 examination.  In an April 2014 report, the physician stated that it was less likely than not that the disability incurred in or was caused by the claimed in-service injury, event or illness.  Then the examiner quoted again the same medical article that she quoted in the previous examination report and still did not provide an opinion as to whether the Veteran's psychiatric disabilities aggravate the Veteran's hypertension.  For these reasons, the Board finds that an addendum opinion is needed prior to adjudication of the claims.

The United States Court of Appeals for Veteran Claims has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  As described above, the AMC has not fully complied with the Board's July 2013 remand.  As such, a remand is required in this case.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records since April 2014 and associate them with the claims file.

2.  After the requested records are obtained, obtain a supplemental opinion from a physician other than the examiner who provided the inadequate opinion in January 2014.  The claims file (including all newly obtained records) is to be made available to the physician for review.  The examiner should opine whether it is at least as likely as not that the peripheral neuropathy of the left lower extremity is aggravated by the service-connected diabetes mellitus (i.e., has the peripheral neuropathy permanently worsened beyond the natural progression due to the diabetes mellitus).  If the service-connected diabetes mellitus aggravates the peripheral neuropathy of the left lower extremity, the examiner should identify the percentage of disability which is attributable to the aggravation, to the extent possible.  See 38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion offered must be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If any examiner determines that physical examination and/or diagnostic testing of the Veteran are necessary, or that a specialist should be consulted, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

3.  After the requested records are obtained, obtain a supplemental opinion from a physician other than the examiner who provided the inadequate opinion in April 2014.  The claims file (including all newly obtained records) is to be made available to the examiner for review.  The physician should provide the following opinion:

Is it at least as likely as not that the Veteran's hypertension is aggravated by the service-connected PTSD, depressive disorder not otherwise specified, and cognitive disorder not otherwise specified (i.e., has the hypertension permanently worsened beyond the natural progression due to the psychiatric disabilities).  If the service-connected psychiatric disabilities aggravate the Veteran's hypertension, the examiner should identify the percentage of disability which is attributable to the aggravation, to the extent possible.  Id.

A complete rationale for any opinion offered must be provided.

The physician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the physician determines that physical examination and/or diagnostic testing of the Veteran are necessary, or that a specialist should be consulted, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder. 

4.  After the development has been completed, review the opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any opinion is deficient in any manner, implement corrective procedures at once.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



